Title: Observations—in—August [1768]
From: Washington, George
To: 




Augt. 1st. Began to tread out Wheat at the Mill. Also began to draw it in, in the Neck.
  


2. Began to draw it in (that is to carry it from the field on this side the Run over to the Barn) with only my Ox Cart at Doeg R.
 


5. Began to cut my Timothy Seed—there. Getting Wheat in at Muddy hole.
 


6. The Hound Bitch Lady brought four Puppys that is 3 dogs and a bitch distinguished by the following Names—viz. that with the most black Spots Vulcan—the other black spotted Dog Searcher—the Red spotted Dog Rover—and the red spotted bitch Sweetlips.
 


8. Sowed Turnep Seed at home—in the Neck and at Muddy hole Plann.
Began to Sow Wheat at the Mill & at Doeg Run.
 


10. Sowed Turneps at the Mill.
 


11. Began to beat Cyder at Doeg Run Muddy hole, & in the Neck.
 


15. Set in to Sowing Wheat at Muddy hole.
 



26. Finishd drawing in & securing my Wheat in the Neck.
 


29. Began to Sow Wheat at Ditto.
